     luJ




                                          Q:
Hi

                                           IN THE UNITED STATES DISTRICT COURT
           u11/                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                                           Richmond Division
                     STRICT
                  DIU.S.
                  COURT
                  CLERK.
                                CHMOND.
                              RIVA
 MICHAEL CHRISTOPHER ANDERSON,

            Plaintiff,

 V.                                                                                   Civil Action No. 3:19CV934

 UNKNOWN,

            Defendant.


                                                        MEMORANDUM OPINION


             Plaintiff, a Virginia inmate proceeding pro se, submitted a letter requesting the Court to

 send him the form for filing a 42 U.S.C. § 1983 complaint. (EOF No. 1.) By Memorandum Order

 entered on January 7, 2020, the Court directed the Clerk to write the civil action number for the

 present action on the standardized form for filing a 42 U.S.C. § 1983 complaint and to send the

 form to Plaintiff.

            The Court explained that if Plaintiff wished to file a complaint at this time, he should

 complete and return the form to the Court within fourteen (14) days of the date of entry hereof.

 The Courtalso explained that if Plaintifffailed to takeany actionwithinthat time,the Courtwould

 dismiss the action without prejudice. See Fed. R. Civ. P. 41(b). More than fourteen days have

 elapsed and Plaintiff has not completed and returned the form. Accordingly, the action will be

 DISMISSED WITHOUT PREJUDICE.


            An appropriate Order shall accompany this Memorandum Opinion.


                                                                                                 /s/
                                                                               David J. Novak
 Date:                                         Tirt^O                          United States District Judge
 Richmond, Virginia
